DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Disposition of Claims
Claims 1-24 are allowed. 
All rejections of record in the office action mailed 4/2/2021 are hereby withdrawn.

Election/Restrictions
Claims 1-19 and 21-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 3/22/2016 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 was filed after the mailing date of the final Office action on 4/2/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

STATEMENT OF REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: The present claims are allowable over the “closest” prior art, Sasaki (JP 2006-169497 A) in view of Yeh ("Investigation of the drawing mechanism of UHMWPE fibers”), with evidence from Chiang (“Intrinsic viscosities of linear polyethylene”). 

Sasaki teaches porous bodies that are made of a polymer containing a crystalline polymer such as polyethylene, desirably having a hole density of 10-80% (see [0012]-[0014] and [0021]-[0022]).  Sasaki teaches that the porous bodies have a nano-order pore diameter, wherein nanometer order is considered to be 1 nm or more to less than 100 nm (see [0025]).  Sasaki teaches that the porous bodies can be formed into fibrous shapes ([0049]).  The porous bodies are observed using SEM images of the porous body surface or a porous body section ([0051]).  Sasaki also teaches that the porous bodies can be used for purposes such as filtration ([0001]), which further suggests that the pores in the porous bodies exist both on the inside and on the surface. 

With regard to the claimed intrinsic viscosity [ɳ], Sasaki teaches that the viscosity average molecular weight (Mv) of the crystalline polymer (e.g. polyethylene) may be below 700x104, or below 100x104, and that a minimum is usually 1x104 (see [0047]-[0048]; also [0015]). 

As evidenced by Chiang, for linear polyethylene, the constants “K” and “a” in the equation [ɳ] = K Mva (the Mark-Houwink equation) are K = 5.86x10-4 and a = 0.725 for a molecular weight range of 3,750-100,000 at 135 ˚C in decalin (see pages 7-8 and 11).  Thus, as calculated by the examiner, the polyethylene Mv range taught by Sasaki can be estimated to correspond to intrinsic viscosities as low as about 0.5 dl/g and at least as high as 2.5 dl/g (e.g., [ɳ] = (5.86x10-4) * (1x104)0.725 = 0.5 dl/g, and [ɳ] = (5.86x10-4) * (100000)0.725 = 2.5 dl/g). 

With regard to the claimed weight average molecular weight (Mw), Sasaki teaches that a viscosity average molecular weight (Mv) of the crystalline polymer (e.g. polyethylene) may be below 700x104, or below 100x104, and that a minimum is usually 1x104 (see [0047]-[0048]; also [0015]).  It would have been obvious to one having ordinary skill in the art prior to the invention to have expected that Sasaki’s Mv range of 1x104 to 100x104 would correspond to a Mw range overlapping with the claimed range, as the Mv is typically closer to Mw than the number average molecular weight (Mn) is (i.e. Mn < Mv < Mw).  In the alternative, Yeh is relied upon as applied below.

  Sasaki further teaches that the ratio of the crystalline polymer among the polymer material is more than 10 mass%, preferably more than 50 mass% or 90 mass% of (see [0032]).  Sasaki also teaches that although the upper limit of the tensile strength of the porous body is not particularly provided, it is about 1000 MPa (e.g. about 11.76 cN/dtex for PE with a density of 0.84 g/cm3, as calculated) by analogy with the tensile strength of the fiber made of ultrahigh molecular weight polyethylene ([0018]). 

Sasaki does not explicitly disclose wherein a ratio of monoclinic crystals in the fiber is higher than or equal to 0.5%, and not higher than 30%, and a ratio of orthorhombic crystals in 

Yeh teaches that orthorhombic crystal phases accompanied with small fractions of monoclinic crystalline phases are often found in the crystalline phases of UHMWPE fiber specimens (first para. on page 4893).  Yeh teaches that the UHMWPE was mixed with LMWPE having a Mw of 9.0 x 104 at a weight ratio of 98:2 (see “Experimental” section on page 4893).  Yeh teaches examples of the UHMWPE fibers with draw ratios ranging from 1 to 150 (corresponding to total crystallinities ranging from about 79 to 97%), wherein the total amount of orthorhombic crystals ranges from about 78 to 86% and the total amount of monoclinic crystals ranges from about 0.6 to 11%, as calculated by the examiner (see Table 1 on page 4895).  Yeh also shows as-prepared and drawn UHMWPE fiber specimens with tensile strengths ranging from about above 0.1 to 5 GPa (about 1 to 52 cN/dtex for UHMWPE with a density of 0.97 g/cm3, as calculated by the examiner) (see Fig. 4).

However, Yeh is silent to the fibers being porous and it would not have been obvious to one having ordinary skill in the art at the time of the invention to have expected that if the method of Sasaki were modified to the method of Yeh that the fibers would result in the same properties as in Sasaki.  Therefore, there is no motivation to combine Sasaki with Yeh and the claims are allowable over the prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789